915 F.2d 1572
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Elbert Phillip LONG, Plaintiff-Appellant,v.Al C. PARKE, Warden, John C. Runda, John T. Wigginton, DougSapp, Ruby Owsley, Mike Martin, Robert Brown, MikeTurpin, Defendants-Appellees.
No. 90-6133.
United States Court of Appeals, Sixth Circuit.
Oct. 3, 1990.

Before MILBURN, BOGGS and SUHRHEINRICH, Circuit Judges.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
Review of the papers before the court discloses that appellant filed a complaint pursuant to 42 U.S.C. Sec. 1983 in the United States District Court for the Western District of Kentucky.  He subsequently filed a pleading styled as a motion for declaratory judgment, which the district court construed as a motion for summary judgment.  Pursuant to a magistrate's report and recommendation, the district court denied that motion in an order entered on August 13, 1990.  Appellant then filed a notice of appeal from that order.


3
This court lacks jurisdiction over the appeal.  An order denying a motion for summary judgment is generally not final in nature so as to be the subject of an immediate appeal.   Huron Valley Hosp., Inc. v. City of Pontiac, 792 F.2d 563, 566 (6th Cir.), cert. denied, 479 U.S. 885 (1986).  Rather, appellate review of the district court's denial of appellant's request for that relief must await the entry of a final judgment adjudicating all of his claims which are currently scheduled for trial on October 18, 1990.


4
Accordingly, it is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.